Citation Nr: 0303049	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  96-05 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the cervical spine, currently evaluated at 20 
percent.

2.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine, currently evaluated at 20 
percent. 

3.  Entitlement to an increased rating for degenerative 
arthritis of the left hip, currently evaluated at 10 percent. 

4.  Entitlement to an increased rating for hypertension, 
currently evaluated at 10 percent. 

(The issue of entitlement to a rating in excess of 10 percent 
for hypertensive heart disease, will be the subject of a 
subsequent Board decision.)




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from August 1963 to July 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  

Pursuant to the veteran's request a hearing at the RO before 
a local hearing officer in September 1996.  A transcript of 
the hearing is in the file.

By rating decision in February 1997, the RO increased the 
evaluation for the veteran's service connected arthritis of 
the cervical spine from 10 percent to 20 percent.  The 
veteran has continued his appeal of the 20 percent rating.

This case was remanded in August 1997 for further 
development.  The case was thereafter returned to the Board.

During the course of this appeal, by rating action of May 
2001, the RO granted service connection for hypertensive 
heart disease, and this disability was initially rated in 
conjunction with the service connected hypertension.  By 
rating action of April 2002, a separate 10 percent evaluation 
was assigned for the service connected hypertensive heart 
disease, based on a change in the law.  It was noted that the 
rating assigned this disability was also on appeal, as being 
part of the appeal as to the service connected hypertension.  
The issues, therefore, are as framed above.

The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 10 percent for 
hypertensive heart disease pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When development is 
completed, the Board will provide notice as required by Rule 
of Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to an 
increased rating for degenerative arthritis of the cervical 
spine, currently evaluated at 20 percent; entitlement to an 
increased rating for degenerative arthritis of the lumbar 
spine, currently evaluated at 20 percent; entitlement to an 
increased rating for degenerative arthritis of the left hip, 
currently evaluated at 10 percent; and entitlement to an 
increased rating for hypertension, currently evaluated at 10 
percent has been obtained by the RO.

2.  The service connected degenerative arthritis of the 
cervical spine is manifested by moderate limitation of 
motion.  The most recent evidence does not show neurological 
symptomatology.
 
3.  The manifestations of the service connected degenerative 
arthritis of the lumbar spine demonstrate moderate limitation 
of motion.  The most recent evidence does not show 
neurological symptomatology. 

4.  The manifestations of the service connected degenerative 
arthritis of the left hip demonstrate some limitation of 
motion; the most recent evidence does not show flexion 
limited to 30 degrees or limitation of abduction of the thigh 
with motion lost beyond 10 degrees. 

5.  The veteran's diastolic pressure is not predominantly 110 
or more and the systolic pressure is not predominantly 200 or 
more.  Any other symptomatology related to hypertensive heart 
disease is rated separately. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 
5003, 5290 (2002).

2.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine have not been met. 
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 
5003, 5292 (2002).

3.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left hip have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326, and Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5251, 
5252, 5253 (2002).

4.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (as in effect prior to and from 
January 12, 1998, as applicable). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for entitlement to an increased rating for 
degenerative arthritis of the cervical spine, currently 
evaluated at 20 percent; entitlement to an increased rating 
for degenerative arthritis of the lumbar spine, currently 
evaluated at 20 percent; entitlement to an increased rating 
for degenerative arthritis of the left hip, currently 
evaluated at 10 percent; and entitlement to an increased 
rating for hypertension, currently evaluated at 10 percent.  
Thus, no further assistance to the veteran is required to 
comply with the duty to assist him as to these issues.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  In this regard there 
has been notice as to information needed, treatment records 
have been obtained, VA examinations have been provided, and 
there has been a rating decision, a statement of the case, 
and a supplemental statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in these 
claims.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  These regulations provide 
no additional duties, are not more favorable to the veteran 
than the statute, and are satisfied as all appropriate notice 
and development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters and the statement of the case 
has been notified as to evidence and information necessary to 
substantiate his claim.  The discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statement of the case (SSOC), and the letters sent to the 
veteran informed him of what evidence he must obtain and 
which evidence VA would seek to obtain, as required by 
section 5103(a), as amended by the VCAA, and by § 3.159(b), 
as amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, it appears that 
all pertinent evidence has been obtained.  Therefore, there 
is no evidence that there are additional records that should 
or could be obtained, nor is there evidence that other 
development is necessary.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him.  
See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).


Entitlement to increased ratings for degenerative arthritis 
of the cervical spine, currently evaluated at 20 percent; for 
degenerative arthritis of the lumbar spine, currently 
evaluated at 20 percent; and for degenerative arthritis of 
the left hip, currently evaluated at 10 percent.

On a VA fee basis examination in October 1993, the veteran 
reported intermittent pain in his back, both hips, and to a 
lesser extent in his neck.  He also reported morning 
stiffness in those areas with occasional dysesthesia and 
numbness in the left lower extremity and increase in pain 
with activities.  His symptoms were somewhat improved with 
Motrin.  Cervical spine passive range of motion was forward 
flexion 0-50 degrees, extension 0-60 degrees, rotation to the 
left side 0-60 degrees, rotation to the right side 0-50 
degrees, and left and right lateral bending 0-25 degrees.  
Passive range of motion in the lumbar spine was almost full 
in forward flexion 0-50 degrees, extension limited 0-15 
degrees with increased pain, left lateral bending was 0-15 
degrees and right lateral bending 0-20 degrees.  Straight leg 
raise was negative 0-90 degrees bilaterally in the sitting 
position.  Muscle strength was 4/5 throughout in both upper 
and lower extremities and the veteran was very muscular.  No 
focal atrophy or fasciculations were identified and 
sensibility to light touch was decreased in lateral and 
medical aspect of the right lower extremity below the knee.  
Babinski and Hoffman's signs were negative on both sides.  

The veteran was able to stand and ambulate without antalgic 
gait and ambulation on toes or heels was also feasible 
without difficulties.  Palpation of cervical and lumbar 
region revealed no significant paravertebral muscle spasms.  
There was generalized tenderness in the buttock areas which 
represented referred pain from the lower back.  The 
impression was degenerative disc disease in cervical and 
lumbar spine with referred pain in both hips.  There was 
probable early arthritis in both hips, more so on the left 
side.  There was mild limitation of range of motion of the 
cervical and lumbar spine with intermittent pain.  There was 
no evidence of deformity in spinal, cervical, or other 
joints.  

Private treatment records from January 1994 to November 1994 
show that in January 1994 the veteran was seen with neck and 
shoulder pain from working out.  The range of motion of the 
neck was good.  In May 1994, the veteran reported chronic 
neck and chronic lower back pain.  He had symptoms on a daily 
basis.  He had compromised range of motion and positive 
Spurling's sign.  The right lateral and left lateral rotation 
of the neck was to 20 to 25 degrees maximum, backward 
extension was to 20 to 25 degrees, and forward flexion was to 
45 degrees.  Lateral flexion was to 25 degrees bilaterally.  
There was positive straight leg raising test to 30 degrees 
bilaterally with pain reported in the lower back.  Elevation 
of the left lower extremity was at the hip.  Strength was 
4/5, dorsiflexion of the left foot was 4/5, and plantar 
flexion was 5/5.  The sensation was intact in the lower 
extremities.  There was chronic lower back pain with 
decreased muscle strength of the left lower extremity and 
bilateral straight leg raising test.  The lower extremity 
reflexes were symmetrical and intact.  

A private treatment record from May 1995 shows the veteran 
was seen for evaluation of left hip pain.  He reported severe 
pain in the left hip which included aching, soreness, 
inability to roll over on his hip, and pain on long distance 
walking.  The pain was in the area of the groin.  On 
examination, there was to 90 degrees of flexion, internal 
rotation was to 7 degrees, external rotation was to 15 
degrees, and abduction was to 20 degrees with pain.  The 
assessment was degenerative joint disease of the hip.  In 
August 1996, the veteran was seen for complaints of this hip 
and back.  He reported that his left hip was still bothering 
him off and on but he had weakness of the left leg.  On 
examination, there was decreased strength 4/5 of the plantar 
flexion and dorsiflexion of both feet.  There was some mildly 
diminished patellar tendon reflexes on the right side to 1+, 
otherwise, he was distally neurovascularly intact.  He still 
had painful range of motion of the left hip.  There was 
mildly positive straight leg raise on the left.  It was noted 
that the leg weakness was probably referable to lower lumbar 
disc.  In September 1996, the plantar flexion and strength 
had increased in the lower extremities.  He reported that his 
symptoms were off and on.  He did have facet disease as well 
as some disc disease causing some nerve root impingement.  

VA treatment records from January 1996 to September 1996 show 
the veteran was seen with degenerative joint disease of the 
cervical spine and lumbosacral spine.  On examination in 
September 1996, the veteran reported pain of the cervical 
spine and low back.  There was spasm of the paraspinal 
muscles of the cervical spine. 

At the RO hearing in September 1996, the veteran reported 
that he had problems turning his head from right to left and 
felt snapping, crackling, and popping when he did turn his 
head.  He reported muscle tightness and pain in the back of 
the neck that was a constant ache.  He would turn his body 
instead of his head.  He reported tightness in the shoulder 
area.  He reported headaches.  He reported problems in his 
lower back and hips, there was a constant ache if he was 
sitting for any length of time.  He would feel stiff after 
sitting for a period of time, about 15 minutes.  He reported 
numbness down the left lower extremity that would go to his 
toes and there was a constant ache.  It ached all the time 
and would sometimes be worse, it depended on what he was 
doing.  He worked as an outreach specialist, which involved 
driving to people's homes, other offices, as well as being in 
his office.  He reported being in and out of his car all the 
time.  He worked a 40 hour week.  He reported that he had a 
lumbar pillow for his back that he used in the car and was 
able to order a special chair for his office.  He did not ask 
for special treatment at work due to the disabilities.  He 
reported that the problems were worse at night, when he would 
lie down.  He reported that he limped some days worse than 
others and would use a cane sometimes.  He reported weakness.  
He had been prescribed exercises.  He would sit with the leg 
fully extended or pulled back, but sitting "normally" 
caused him more pain. 

On VA examination in October 1996, as to the left hip, the 
motion of the left hip was 88 degrees, flexion 20 degrees, 
extension 25 degrees, adduction 25 degrees, external rotation 
30 degrees, internal rotation 15 degrees and there was 
considerable pain when rotating the hip joint.  The veteran 
had a slight limp when he walked favoring the left hip.  

As to the lumbosacral spine, there was no postural 
abnormality, no fixed deformity, and the musculature of the 
back was in fair condition.  The range of motion was forward 
flexion to 72 degrees, backward extension to 20 degrees, left 
lateral flexion to 35 degrees, right lateral flexion to 32 
degrees, rotation to the left to 35 degrees, and rotation to 
the right to 32 degrees.  There was objective evidence of 
pain on motion of the spine and the veteran had some 
difficulty getting off and on the examining table.  As to 
neurological involvement, there was tenderness over the 
sciatic nerve on the left side of the buttocks and posterior 
left thigh.  Reflexes of the patella were right 2+ and left 
1+, there was a loss of sharp sensation along the lateral 
side of the thigh and calf on the left, with none on the 
right.  

As to the cervical spine, there was no postural abnormality 
and no fixed deformity of the cervical spine.  The 
musculature of the neck was in good condition.  The range of 
motion of the neck was forward flexion to 28 degrees, 
backward extension to 25 degrees, left lateral flexion to 32 
degrees, right lateral flexion to 35 degrees, rotation to the 
left to 28 degrees, rotation to the right to 50 degrees.  
There was no objective evidence of pain on motion of the 
spine, and there was no neurological involvement found.  

On VA neurological examination in December 1997, the veteran 
reported neck pain, mainly when he turned his head from the 
left to the right.  The pain radiated into the left shoulder 
and over the biceps and occasionally into the left second and 
third digits.  There were no radiating symptoms into the 
right upper extremity.  He reported back pain that was 
present at all times, that caused him discomfort and he would 
have to shift positions.  He reported difficulty getting into 
and out of a chair.  The pain in the back did radiate into 
the left lower extremity along the entire lateral aspect and 
down to the level of the foot.  On examination, motor 
examination was 5/5 with the exception of some give away 
weakness at the left hip.  The sensory examination was intact 
to light touch.  Deep tendon reflex testing revealed a 
decreased ankle jerk on the left.  The straight leg raise 
test was positive on the left.  The Spurling maneuver was 
also positive, producing symptoms in the left upper 
extremity.  The impression was chronic low back pain with 
evidence of potential involvement of osteophytes or disks, in 
the cervical and lumbar region.  Based on examination, there 
was a suggestion of spinal canal pathology.  In addition, the 
veteran had an obvious degenerated disk at the L4-L5 level.

On VA examination of the joints in December 1997, the veteran 
reported pain in his left hip.  He was able to ambulate 
currently without any assistive devices.  The pain was worse 
on some days than others and was worse with weather changes.  
On examination, the range of motion of the left hip was from 
0-70 degrees of flexion, 20 degrees of abduction, 10 degrees 
adduction, 15 degrees external rotation, and 5 degrees 
internal rotation.  The normal range of motion of the hip 
should be from 0-120 degrees of flexion, to 40 degrees of 
abduction, to 20 degrees of adduction, 20-30 degrees internal 
rotation, and 30-40 degrees external rotation.  The veteran 
had significant pain with the range of motion that he did 
have.  He had pain in his groin.  The x-rays of the left hip 
showed moderately severe degenerative arthritis of the left 
hip.  The impression was degenerative arthritis of the left 
hip with associated limitation of the motion of the hip.  Due 
to the veteran's young age, a total joint replacement was not 
recommended as long as the veteran could tolerate the 
symptoms.

On VA examination in April 1998, the veteran reported that 
low back pain and neck pain that was gradually getting worse.  
He reported some tingling sensation in the left leg and some 
problems with the left hip that caused him to limp.  He did 
not have weakness.  He reported some stiffness.  There was no 
fatigability.  There was no lack of endurance of the cervical 
or lumbar spine.  He was taking pain medication with fair 
results.  He reported an occasional flare up with his neck 
twice a week, but none with the back, and he did not know of 
any precipitating factors that caused the flare-up.  The neck 
flare-up would result in slight loss of motion due to more 
pain in the neck.  He reported that he did not use canes or 
braces.  He was able to perform his daily activities.  

The examination of the lumbar spine showed pain at the end of 
movement of the spine and there was a slight limitation of 
the range of motion of the cervical spine during a flare-up.  
There was some objective evidence of pain on the motion of 
the lumbar and cervical spine.  There was some loss of the 
lordotic curvature of the lumbar spine.  The musculature of 
the back was in good condition.  There were no neurological 
abnormalities noted.  The range of motion of the lumbosacral 
spine was forward flexion to 92 degrees, backward extension 
to 20 degrees, left lateral flexion to 38 degrees, right 
lateral flexion to 22 degrees, rotation to the left and right 
to 35 degrees.  The examination of the cervical spine 
revealed no fixed deformities.  The musculature of the neck 
was in good condition.  The range of motion of the cervical 
spine was forward flexion to 35 degrees, backward extension 
to 32 degrees, left lateral flexion to 28 degrees, right 
lateral flexion to 25 degrees, rotation to the left to 36 
degrees, and rotation to the right to 55 degrees.  There was 
some objective evidence of pain on motion of the cervical and 
lumbar spine.  The diagnoses were degenerative changes with 
mild narrowing in the intervertebral disc spaces at C5-C6 and 
C6-C7 levels and degenerative changes with narrowing in the 
intervertebral disc spaces at the level of L3-L4, L4-L5, and 
L5-S1 levels.  The veteran did have disc disease that was 
related to the arthritis of the cervical and lumbar spine.

VA treatment records include that in October 2001, the 
veteran was seen with complaints of chronic arthritic pain, 
mostly in the low back and left hip. 


Cervical spine

The veteran is currently assigned a 20 percent evaluation for 
his service connected degenerative arthritis of the cervical 
spine under Diagnostic Codes 5003-5290.  

Under applicable criteria, Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.   

Diagnostic Code 5290 is for limitation of motion of the 
cervical spine, a 20 percent evaluation is warranted for 
moderate limitation of motion and a 30 percent evaluation is 
warranted for severe limitation of motion.  38 C.F.R. §  
4.71a, Diagnostic Code 5290 (2002). 

The evidence as enumerated above shows that the veteran has 
moderate limitation of motion of the cervical spine with 
complaints of pain.  On the most recent examination and 
treatment records, while there is a diagnosis of disc disease 
related to the service connected arthritis, there were no 
neurological abnormalities of the cervical spine.  This 
evidence does not show that the criteria for a rating in 
excess of 20 percent for degenerative arthritis of the 
cervical spine have been met, as severe limitation of motion 
has not been shown.  Therefore, the preponderance of the 
evidence establishes that the symptoms do not meet the 
criteria for an increased rating.  The provisions of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), have been considered, and 
functional limitations have been taken into consideration in 
evaluating the rating assigned, as at the most recent 
examination, the veteran reported slight loss of motion due 
to flare-ups, however, there was no showing that this would 
lead to more than moderate limitation of motion.  Further, 
the veteran reported that he was able to perform his daily 
activities. 

It is noted that the veteran's cervical spine disability may 
also be rated under Diagnostic Code 5293, for intervertebral 
disc syndrome.  During the course of this appeal, the rating 
criteria for intervertebral disc syndrome changed.  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  The change was 
effective September 23, 2002.  

Under the "old" criteria, prior to September 23, 2002, a 20 
percent rating is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating may be 
assigned for severe intervertebral disc syndrome; recurring 
attacks, with intermittent relief.  A 60 percent rating may 
be assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

Under the "new" criteria, effective from September 23, 
2002, ratings are assigned based on incapacitating episodes.  
A 20 percent rating is assigned where there have 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 
40 percent rating is assigned where there have been 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent rating is assigned with incapacitating episodes 
having a total of at least 6 weeks during the past 12 months.  
Ratings are also for assignment based on chronic orthopedic 
and neurologic manifestations if that results in a higher 
rating. 

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Board 
has reviewed the facts of the veteran's case in light of the 
original and revised regulations.

In this case, the veteran's symptoms are rated under 
limitation of motion, as based on the most recent evidence, 
there is no showing of neurological symptoms related to any 
disc disease of the cervical spine, nor are there showings of 
incapacitating episodes.  While there may have been some 
neurological involvement in the past, as discussed above, it 
is the current level of disability that is evaluated.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, as the 
veteran's service connected disability will not be evaluated 
under Diagnostic Code 5293, therefore, there is no need to 
evaluate the veteran under either the old or new regulations.

In summary, it is the conclusion of the Board that there is 
no symptomatology related to the service connected 
degenerative arthritis of the cervical spine that would 
provide for a higher rating and as such, the higher rating is 
not assigned.  The evidence is not so evenly balanced as to 
give rise to a reasonable doubt.  38 C.F.R. § 3.102.


Lumbar spine

The veteran is currently assigned a 20 percent evaluation for 
his service connected degenerative arthritis of the lumbar 
spine under Diagnostic Code 5292.  

Under applicable criteria, Diagnostic Code 5292 is for 
limitation of motion of the lumbar spine and a 20 percent 
evaluation is warranted for moderate limitation of motion and 
a 40 percent evaluation is warranted for severe limitation of 
motion.  38 C.F.R. §  4.71a, Diagnostic Code 5292 (2002). 

The evidence as enumerated above shows that the veteran has 
moderate limitation of motion of the lumbar spine with 
complaints of pain.  On the most recent examination and 
treatment records, while there is a diagnosis of disc disease 
related to the service connected arthritis, there were no 
neurological abnormalities noted and the musculature of the 
back was in good condition.  This evidence does not show that 
the criteria for a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine have been met, as 
severe limitation of motion has not been shown.  Therefore, 
the preponderance of the evidence establishes that the 
symptoms do not meet the criteria for an increased rating.  
The provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
have been considered, and functional limitations have been 
taken into consideration in evaluating the rating assigned, 
as at the most recent examination, the veteran reported no 
flare-ups of the lumbar spine and as noted above, the veteran 
reported that he was able to perform his daily activities. 

It is noted that the veteran's lumbar spine disability may 
also be rated under Diagnostic Code 5293, for intervertebral 
disc syndrome.  The rating criteria for this Diagnostic Code 
is further discussed above.  Again, in this case, the 
veteran's symptoms are rated under limitation of motion, as 
based on the most recent evidence, there is no showing of 
neurological symptoms related to any disc disease of the 
lumbar spine, nor are there showings of incapacitating 
episodes.  While there may have been some neurological 
involvement in the past, it is the current level of 
disability that is evaluated.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, as the veteran's service 
connected disability will not be evaluated under Diagnostic 
Code 5293.

In summary, it is the conclusion of the Board that there is 
no symptomatology related to the service connected 
degenerative arthritis of the lumbar spine that would provide 
for a higher rating and as such, the higher rating is not 
assigned.  The evidence is not so evenly balanced as to give 
rise to a reasonable doubt.  38 C.F.R. § 3.102.


Left hip

The veteran is currently assigned a 10 percent evaluation for 
his service connected degenerative arthritis of the left hip 
under Diagnostic Code 5253, for impairment of the thigh.  
Under this rating code, a 10 percent evaluation is warranted 
for limitation of adduction of the thigh, cannot cross legs, 
and for limitation of rotation of, cannot toe-out more than 
15 degrees, affected leg.  A 20 percent evaluation is 
warranted for limitation of abduction of, motion lost beyond 
10 degrees.  38 C.F.R. §  4.71a, Diagnostic Code 5253 (2002). 

The veteran may additionally be rated under other Diagnostic 
Codes for a hip disability.  Diagnostic Code 5251 is for 
limitation of extension of the thigh, under this diagnostic 
code a 10 percent evaluation is warranted for extension 
limited to 5 degrees.  Diagnostic Code 5252 is for limitation 
of flexion of the thigh, and provides a 10 percent evaluation 
for flexion limited to 45 degrees, a 20 percent evaluation of 
flexion limited to 30 degrees, a 30 percent evaluation for 
flexion limited to 20 degrees, and a 40 percent evaluation 
for flexion limited to 10 degrees.  38 C.F.R. § 4.71a (2002).

The evidence as enumerated does not show that the criteria 
for a rating in excess of 10 percent for degenerative 
arthritis of the left hip have been met.  It is noted that on 
examination in October 1996, the flexion was described as 
either to 88 degrees or to 20 degrees, however, the overall 
evidentiary picture of the veteran's disability, including 
the most recent examination does not show flexion of the left 
hip limited less than to 40 degrees, and as such a higher 
evaluation than the currently assigned 10 percent is not 
warranted.  The preponderance of the evidence establishes 
that the symptoms do not meet the criteria for an increased 
rating.  The provisions of DeLuca v. Brown, 8 Vet. App. 202 
(1995), have been considered, and functional limitations have 
been taken into consideration in evaluating the rating 
assigned, as at the most recent examination, the veteran 
reported no flare-ups of the left hip and as noted above, the 
veteran reported that he was able to perform his daily 
activities. 

In summary, it is the conclusion of the Board that the 
symptomatology related to the service connected degenerative 
arthritis of the left hip does not provide for a higher 
rating and as such, the higher rating is not assigned.  The 
evidence is not so evenly balanced as to give rise to a 
reasonable doubt.  38 C.F.R. § 3.102.


Entitlement to an increased rating for hypertension, 
currently evaluated at 10 percent.

On a VA fee basis examination in October 1993, the veteran's 
blood pressure was, sitting: 120/78 right arm, 120/80 left 
arm; lying: 100/72 right arm, 100/74 left arm; and standing: 
106/84 right arm and 100/82 left arm.  There was no enlarged 
heart.  The diagnosis was hypertension, well controlled.

Private treatment records dating from October 1992 to October 
1993 show the veteran was seen for various disabilities, 
including hypertension.  He was on blood pressure medication.  
The blood pressure readings ranged from 110/84 to 150/110.  A 
blood pressure report done by the veteran from January 1993 
to February 1993 shows systolic reading ranges of 118 to 140 
and diastolic reading ranges from 82 to 100.

A private hospital report from November 1992 shows the 
veteran was seen with onset of right sided numbness and 
weakness.  His symptoms rapidly resolved until he had a 
residual tingling sensation and a right hemisensory loss.  
Over the course of the next two days, all his symptoms 
resolved.  During the hospitalization there were no recurrent 
neurological symptoms.  On motor examination, his strength 
was 5/5, there was no drift, and sensation to pin and 
position were intact.  The discharge diagnosis was transient 
ischemic attack, history of hypertension, currently 
normotensive.  On chest x-ray, the heart was normal in size.

Private treatment records from January 1994 to November 1994 
show the veteran's blood pressure ranged from 124/80 to 
144/110. 

VA treatment records from January 1996 to September 1996 show 
the veteran was seen with hypertension, controlled.  Chest x-
rays from February 1996 and May 1996 showed that the heart 
shadow was not enlarged but its configuration suggested some 
left ventricular hypertrophy and the aortic knob was a little 
prominent suspicious of early change of hypertension.  The 
impression was no active disease in the chest but possible 
early change of hypertension.  

At the RO hearing in September 1996, the veteran reported 
that he was on medication for hypertension and would get 
occasional upset stomach with dizziness.  His blood pressure 
was erratic.  He reported headaches.  He monitored his blood 
pressure daily.  

On VA examination in October 1996, the blood pressure 
readings were sitting 128/76, lying 122/79, standing 124/89.  
The heart was not enlarged.  The apex was not beyond the 
midclavicular line.  On x-ray, the heart was not enlarged.  
The aorta was tortuous and showed prominent aortic knob. 

On a VA examination in December 1997, the veteran's blood 
pressure was noted to have been under control, running in the 
120/90 range.  Blood pressure in the office was 120/90.  The 
assessment was that the veteran had diabetes under good 
control and hypertension under good control.  He seemed to 
have sequelae of both with a recent transient ischemic 
attack.  

On a VA cardiovascular examination in December 1997, the 
veteran reported that his blood pressure was generally 
120/90, and on a bad day would be 140-150/100-110.  The 
veteran reported that he did have mild edema but had not had 
any chest pain or shortness of breath.  He was limited from 
his musculoskeletal pain.  The impression, after examination, 
was that the veteran had longstanding hypertension with a 
possible complication of transient ischemic attack in 1992.  
He also had diabetes.  He had some lower extremity edema 
which may be related to his medication or perhaps to early 
congestive hart failure.  An electrocardiogram revealed 
normal sinus rhythm with right bundle branch block with left 
axis deviation.  Bubble study revealed no atrial septal 
defect.  The veteran seemed to have no functional limitations 
from his cardiac standpoint currently.  

On VA examination in April 1998, the veteran reported that he 
was on medication for his hypertension.  He reported no side 
effects that he knew of and no cardiovascular symptoms, 
including no chest pain and no shortness of breath.  He 
reported a catheterization in January 1996, which was 
negative.  On examination, his blood pressure was 155/105.  
There was no evidence of congestive heart failure.  The 
electrocardiogram revealed sinus rhythm with a right bundle 
branch block, abnormal electrocardiogram.  The chest x-ray 
showed the heart to be in the upper limits of normal with a 
left ventricular configuration.  The diagnosis was 
hypertensive heart disease, mild.  It was noted that the 
veteran had additional cardiovascular pathology in addition 
to his service connected hypertension, he had hypertensive 
heart disease, left ventricular prominence and a right bundle 
branch block.  The heart disease was related to his service 
connected hypertension. 

VA treatment records include an echocardiography report of 
the veteran from June 2000 that shows there was normal 
chamber size, mild left ventricular hypertrophy with normal 
left ventricular function, mitral annular calcification, 
normal aortic, mitral, and tricuspid valves, trivial mitral 
regurgitation, and mild tricuspid regurgitation.  There was 
no pericardial effusion.  In October 2001, the veteran's 
recent history was negative for angina, orthopnea, paroxysmal 
nocturnal dyspnea, claudication, or transient ischemic 
attacks.  Records from April 2000 to October 2001 show the 
veteran's blood pressure ranged from 118-127/66-90.

The veteran is currently assigned a 10 percent rating for his 
service connected hypertension under Diagnostic Code (DC) 
7101 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.  

The regulations pertaining to rating cardiovascular disorders 
were revised effective January 12, 1998.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  The Board has reviewed the 
facts of the veteran's case in light of the original and 
revised regulations.  The revision, as it pertains to this 
case are not significant, nor is one set of regulations more 
favorable than the other pertaining to hypertension.  (The 
new ratings are more favorable as to the potential for a 
second separate compensable rating being assigned for 
hypertensive heart disease.)

The "old" regulations pertaining to hypertensive vascular 
disease (essential arterial hypertension) in effect prior to 
January 12, 1998, are set forth below:

Diastolic pressure predominantly 130 or 
more and severe 
symptoms.................................
..........................60
Diastolic pressure predominantly 120 or 
more and moderately severe 
symptoms...................................
....40
Diastolic pressure was predominantly 110 
or more with definite 
symptoms.................................
........................20
Diastolic pressure predominantly 100 or 
more............10

NOTE 1: For the 40 percent and 60 percent 
ratings under code 7101, there should be 
careful attention to diagnosis and 
repeated blood pressure readings.

NOTE 2: When continuous medication is 
shown necessary for control of 
hypertension with a history of diastolic 
blood pressure predominantly 100 or more, 
a minimum rating of 10 percent will be 
assigned.

38 C.F.R. Part 4, Diagnostic Code 7101 (1997). 

The "new" regulations pertaining to hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
provide:

Diastolic pressure predominantly 130 or 
more.....................................
....................................60
Diastolic pressure predominantly 120 or 
more........40
Diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 
200 or more...........20
Diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for 
an individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous 
medication...............................
.....10

Note (1): Hypertension or isolated 
systolic hypertension must be confirmed 
by readings taken two or more times on at 
least three different days.  For purposes 
of this section, the term hypertension 
means that he diastolic blood pressure is 
predominantly 90 mm. or greater, and 
isolated systolic hypertension means that 
he systolic blood pressure is 
predominantly 160 mm. or greater with a 
diastolic pressure of less than 90 mm.
Note (2):  Evaluate hypertension due to 
aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic 
type, as part of the condition causing it 
rather than by a separate evaluation.

38 C.F.R. Part 4, Diagnostic Code 7101 (2002).

The record does not support the veteran's claim for a rating 
in excess of 10 percent for the service connected 
hypertension, under either the old or new criteria for 
evaluating cardiovascular disorders, as there is no evidence 
that the veteran's diastolic pressure is predominantly 110 or 
more, that the systolic pressure is predominantly 200 or 
more, or that the veteran has definite symptoms related to 
the service connected hypertension.  On the most recent 
examination and treatment records, the veteran's blood 
pressure readings have been within the numbers contemplated 
in the current evaluation assigned.  As such, a higher 
evaluation than the currently assigned 10 percent is not 
warranted.  The preponderance of the evidence establishes 
that the symptoms do not meet the criteria for an increased 
rating.  Any other symptomatology related to the service 
connected cardiovascular disabilities is rated separately as 
part of the separately service connected hypertensive heart 
disease.  In summary, it is the conclusion of the Board that 
the symptomatology related to the service connected 
hypertension does not provide for a higher rating and as 
such, the higher rating is not assigned.  The evidence is not 
so evenly balanced as to give rise to a reasonable doubt.  
38 C.F.R. § 3.102.




ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the cervical spine is denied.

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine is denied. 

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left hip is denied. 

Entitlement to a rating in excess of 10 percent for 
hypertension is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

